Case: 11-11036        Date Filed: 07/31/2012      Page: 1 of 19

                                                                                   [PUBLISH]



                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                             ________________________

                                     No. 11-11036
                               ________________________

                          D.C. Docket No. 0:10-cv-61340-PCH



CARLINE MERISIER,

                                                                        Plaintiff - Appellant,

                                            versus

BANK OF AMERICA, N.A.,
a national association,

                                                                       Defendant - Appellee.

                               ________________________

                      Appeal from the United States District Court
                          for the Southern District of Florida
                            ________________________

                                       (July 31, 2012)

Before TJOFLAT, PRYOR and RIPPLE,* Circuit Judges.

       *
          Honorable Kenneth F. Ripple, United States Circuit Judge for the Seventh Circuit,
sitting by designation.
                Case: 11-11036        Date Filed: 07/31/2012        Page: 2 of 19

TJOFLAT, Circuit Judge:

      This is a case under the Electronic Fund Transfer Act (“EFTA”), 15 U.S.C.

§ 1693 et seq. A bank customer sued her bank to recover for unauthorized

withdrawals from her checking account, made using her check card and personal

identification number (“PIN”). EFTA requires a bank to investigate such disputed

transactions, to notify the customer if it has verified the transactions as authorized,

and to recredit the account if the withdrawals were unauthorized; failure to do so

renders the bank liable to the customer for up to treble damages.1 The bank

investigated the withdrawals at issue in this case, found that they were the product

of a scheme to defraud the bank, and denied liability for the withdrawals.

      The customer, represented by counsel, brought suit. By the time the case

was tried to the United States District Court for the Southern District of Florida,

the customer was pro se. After a two-day bench trial, the District Court rejected

the customer’s EFTA claims and entered judgment for the bank. Specifically, the

District Court found that the transactions were authorized because they were part

of a scheme to defraud the bank. The customer appealed pro se. Although the

briefs are inartfully drawn, she appears to challenge the District Court’s finding as

clearly erroneous. After thorough review, we find no error and therefore affirm.


      1
          These provisions are discussed further in part II.A, infra.

                                                  2
              Case: 11-11036    Date Filed: 07/31/2012   Page: 3 of 19

                                          I.

      In 2009, Carline Merisier was a new Bank of America checking-account

customer. So were Erna Guerrier, Rivelino Richard, and Vandamme Jeanty.

These were individuals of Haitian descent, living in South Florida, who had all

attended North Miami High School together. They opened their accounts within

six months of one another; Jeanty sourced some of the funds, others were

untraceable cash deposits. At one time or another, Merisier and Guerrier were

dating Jeanty; Jeanty was the only person Merisier had dated since divorcing her

husband, Dexter Oliver. When Oliver confronted Merisier about that relationship,

she said the man she was seeing was a con artist who was stealing money.

Merisier knew that Jeanty was also dating Guerrier. At one point, Jeanty had

studied law at the University of Miami. In 2007, however, Jeanty, a noncitizen,

was ordered removed in absentia after failing to appear for an immigration

hearing; this court upheld that removal order in 2008. Jeanty was arrested near a

bank in April 2010 in Naples, Florida, for loitering and for obstructing an officer;

in his possession was a clone of Merisier’s check card. He has been wanted by the

Collier County Sheriff’s Department since November 2010.

      On March 5, 2010, Merisier went to a South Florida gas station where she

attempted to use her Bank of America–issued check card. It was rejected because

                                          3
                Case: 11-11036       Date Filed: 07/31/2012     Page: 4 of 19

of a fraud block. Bank personnel instructed Merisier to complete a fraud affidavit,

which she submitted on March 5; she flagged transactions totaling $15,775.76 as

unauthorized withdrawals from her account.2

      By submitting this fraud affidavit to Bank of America, Merisier triggered an

investigation into the disputed transactions. Bank of America investigated



      2
          The transactions were described as follows:
          Transaction Date          Amount                    Description
          03/03/10                  $300.00                   BofA ATM
          03/03/10                  $600.00                   BofA ATM
          03/03/10                  $600.00                   BofA ATM
          03/03/10                  $1001.78                  Publix Super Market
          03/03/10                  $1503.57                  Publix Super Market
          03/03/10                  $1504.38                  Publix Super Market
          03/02/10                  $300.00                   BofA ATM
          03/02/10                  $600.00                   BofA ATM
          03/02/10                  $600.00                   BofA ATM
          03/01/10                  $300.00                   BofA ATM
          03/01/10                  $600.00                   BofA ATM
          03/01/10                  $600.00                   BofA ATM
          02/27/10                  $500.00                   BofA ATM
          02/27/10                  $500.00                   BofA ATM
          02/27/10                  $500.00                   BofA ATM
          02/26/10                  $300.00                   BofA ATM
          02/26/10                  $600.00                   BofA ATM
          02/26/10                  $600.00                   BofA ATM
          02/25/10                  $66.03                    0224 Sunshine [Gas
                                                              Station] 109
          02/25/10                  $300.00                   [BofA ATM]
          02/25/10                  $600.00                   [BofA ATM]
          02/25/10                  $600.00                   [BofA ATM]
          02/24/10                  $300.00                   [BofA ATM]
          02/24/10                  $600.00                   [BofA ATM]
          02/24/10                  $600.00                   [BofA ATM]
          02/24/10                  $600.00                   [BofA ATM]


                                                4
              Case: 11-11036     Date Filed: 07/31/2012    Page: 5 of 19

Merisier’s claim and denied it, in part because it had verified the earliest of the

withdrawals as legitimate. On February 24, 2010—the date of the first allegedly

unauthorized transaction—an attempt to withdraw $600.00 at an ATM triggered a

fraud alert; the card was restricted pending verification. Someone claiming to be

the cardholder called in and answered three security queries correctly: the date and

dollar amount of a recent deposit, the email address associated with the account,

and the government-issued ID number associated with the account. The caller

also raised the ATM withdrawal limit from $350.00 to $1500.00. Someone then

attempted several cash withdrawals from the same ATM and was successful each

time.

        On reviewing Merisier’s claims, Bank of America determined that this

activity indicated that the transactions were in fact authorized. Merisier had

affirmed that she never lost possession of her card. Thus, the fact that transactions

had been made using her card indicated that the card had been counterfeited or

“skimmed.” The disputed transactions, however, had all been PIN-based

transactions, meaning that whoever had counterfeited Merisier’s card also knew

her PIN. A third party could have intercepted Merisier’s PIN as she attempted to

use it at an ATM—but in that event, the scammer would not have known the

answers to the bank’s security questions. By process of elimination, then,

                                           5
                 Case: 11-11036      Date Filed: 07/31/2012        Page: 6 of 19

Merisier’s was a “sold account”—she had exchanged account access for money.

       The source and timing of deposits to Merisier’s account was also

suspicious: each withdrawal immediately followed a large and out-of-the-ordinary

cash deposit. Merisier’s account balance typically averaged a few hundred

dollars. Then, between February 16 and March 3, 2010, Merisier made eight cash

deposits totaling $36,700.00.3 These facts indicated that whoever made the

deposits was inflating the account balance while avoiding federal cash-deposit

reporting requirements.4 Although each disputed withdrawal shortly followed a

deposit, there were no balance inquiries on Merisier’s account. Bank of America

concluded that Merisier had colluded with whoever had drawn down her account

and had authorized the withdrawals.

       On September 8, 2010, Merisier filed the instant action against Bank of


       3
           The deposits were as follows:
           Deposit                   Date Posted                Amount ($)
           Counter Credit            02/16/10                   3300.00
           Counter Credit            02/22/10                   6300.00
           Counter Credit            02/24/10                   5000.00
           Counter Credit            02/26/10                   1000.00
           Counter Credit            03/01/10                   9000.00
           Counter Credit            03/01/10                   1100.00
           Counter Credit            03/02/10                   5000.00
           Counter Credit            03/03/10                   6000.00

       4
          Generally, banks must report cash transactions in excess of $10,000.00. See 31 U.S.C.
§ 5331(a). It is a federal crime to structure cash deposits in such a way that the deposits do not
trigger federal reporting requirements. Id. § 5324(b).

                                                6
               Case: 11-11036       Date Filed: 07/31/2012      Page: 7 of 19

America. Merisier contended that Bank of America failed to conduct a reasonable

investigation of her claim, failed to follow EFTA’s claim-resolution procedures,

and unlawfully held her liable for unauthorized transactions. Accordingly,

Merisier claimed that she was entitled to recover actual damages—the $15,775.76

withdrawn from her account—trebled for willful EFTA violation. Bank of

America denied liability and claimed that Merisier schemed with Jeanty, Richard,

and Guerrier to defraud the bank.

       The case was tried on March 1, 2011; the following evidence was presented.

First, Bank of America employee Todd Holt, the claims investigator assigned to

Merisier’s case, reviewed Merisier’s unauthorized-transaction claim. Holt

recommended denial based on (1) security verification following the fraud block,

(2) the security of Merisier’s debit card and PIN, (3) the exclusively PIN-based

transactions, and (4) the structured deposits into the account before the

withdrawals were made. Particularly, the claim was suspicious because seemingly

structured deposits accompanied the withdrawals claimed to be fraudulent.5

       Second, Robin Nicorvo, a senior investigator for Bank of America,



       5
          At the time he denied Merisier’s claim, Holt had also become aware that Richard had
filed an unauthorized-transactions claim. He was impressed by similarities between the Richard
and Merisier claims, including inflated balances before withdrawals, multiple withdrawals, and
the raising of withdrawal limits. Holt also discovered that Richard knew Jeanty.

                                               7
             Case: 11-11036     Date Filed: 07/31/2012   Page: 8 of 19

investigated the claims made by Richard, Guerrier, and Jeanty. Her investigation

revealed that Richard and Guerrier reported unauthorized debits on their

respective cards and that their accounts had low balances that spiked before

allegedly unauthorized activity. Among the documents she reviewed were letters

on behalf of Guerrier and Richard, respectively, that Bank of America had

received from a purported law firm. No such law firm or attorney existed,

however—the address and telephone number provided were Jeanty’s.

      Third, Merisier testified that she opened her Bank of America account in

2008 to receive child support payments from ex-husband Dexter Oliver. Then,

just before the transactions she reported as unauthorized, she deposited

approximately $36,000.00 in cash. Merisier claimed that the deposits represented

profits from her real estate company: she purportedly received commission checks

at closings, cashed them at check cashing stores, and then deposited the cash.

      Merisier claimed she did not know who had compromised her account when

she filed her claim. Admittedly, by the time of her deposition she had realized that

her account had been compromised by an ex-boyfriend and acknowledged dating

Jeanty. Moreover, Merisier’s telephone records indicated that in the months




                                         8
                Case: 11-11036       Date Filed: 07/31/2012       Page: 9 of 19

leading up to her filing suit she had called Jeanty’s number 76 times.6 It was

undisputed that Jeanty used Merisier’s card or a clone thereof and that Jeanty did

know Merisier’s PIN. Nevertheless, Merisier maintained that she never authorized

Jeanty to use her card, never gave him her card, never gave him her PIN, and never

wrote down her PIN anywhere. Merisier denied having given Jeanty any personal

information, including the answers to Bank of America’s security questions.

       Fourth, Bank of America’s expert, a white-collar crime investigator, opined

that Jeanty directed an organized scheme to defraud Bank of America and that

Merisier and two other individuals were willing participants in this scheme.

Although unable to testify at trial, his report, which was admitted into evidence,

laid out the scheme in which Merisier had acted with Jeanty to defraud the bank.

       At the conclusion of the trial, in an oral ruling, the District Court explained

that its findings were based on the live witnesses’ testimony; on the deposition

testimony of Guerrier, Richard, and Oliver; on exhibits submitted by the parties;

and on the bank expert’s report. Regarding the reasonableness of the investigation

Bank of America performed, the District Court reasoned,


       6
          Similarly, Merisier denied knowing Guerrier, even though her phone records showed
that she called Guerrier on several occasions around the time she filed her claim. She also denied
knowing Richard—even when presented with a warranty deed she and Richard had both signed.
She explained the similarity of her complaint to those filed by Guerrier and Richard by admitting
that she had access to Guerrier’s and Richard’s Bank of America files and complaints.

                                                9
             Case: 11-11036     Date Filed: 07/31/2012     Page: 10 of 19

      I think any reasonable person would have concluded that there was
      fraud here. . . . [T]he claims were not by mistake but they were
      authorized either directly or indirectly by [Merisier] . . . . So, I am
      going to deny the [unreasonable-investigation] claim.

Merisier v. Bank of America, 10-61340-CV-PCH, Tr. at 12–13 (S.D. Fla. Mar. 2,

2011). The court therefore rejected Merisier’s treble-damages EFTA claim.

      The District Court then made the following findings:

            [Merisier] had a balance that was historically low and . . . a few
      days prior to the subject transactions . . . [she] deposited
      approximately $36,000 in cash . . . .

      [T]his is a pattern that is consistent with a fraudulent claim against
      the bank for a couple of reasons.

            One, the funds were . . . made in cash under circumstances that
      while they were explained by the plaintiff I find to be not credible.

             Second, they were patterns such as they seemed to be
      structured, that is to be cash deposits of less than $10,000. . . .

      ....

            [O]n February 28th, 2010 . . . an attempt was made by someone
      to withdraw $600 from the bank account. . . .

              [B]ecause of indications or badges of fraud the bank . . . put a
      block on the plaintiff’s account . . . . Later that day after
      that . . . attempt to withdraw $600 was denied, within
      minutes . . . someone called the bank, and answered three security
      questions . . . .

      ....



                                          10
       Case: 11-11036      Date Filed: 07/31/2012     Page: 11 of 19

       Apparently that was accepted by the bank and the next attempt
to withdraw $600 was approved. Subsequently on March the fifth
plaintiff submitted . . . a fraud affidavit, which gives rise to [this suit].
Also . . . someone . . . increased not only the amount of money that
was available to be withdrawn but [also] . . . increased the withdrawal
limit.

       That was done suspiciously, I might add, just before these
subject withdrawals were made. And the obvious purpose of this was
so that larger withdrawals could be made from the account. . . .

....

       [E]ither deliberately or inadvertently Ms. Merisier . . . provided
this information to Mr. Jeanty such that he or someone at his behest
made those withdrawals.

      I find the plaintiff is responsible for those, or at least she has
not proven by the greater weight of the evidence that these transfers
were unauthorized transfers.

       I find the evidence suggests that they were in fact authorized
transfers. The plaintiff was either a knowing participant or was
duped by Mr. Jeanty . . . . [S]he provided him with the information
that allowed those withdrawals to be made. And I find they were not
the result of a mistake but they were, in fact, authorized . . . .

....

       I find that there’s been compliance by the bank with its
obligations under the EFTA. I find that based on the numerous
badges or indicia of fraud . . . that the bank concluded in good faith
that they were fraudulent transfers.

     I find that the plaintiff has not proven her case by the greater
weight of the evidence and I am ruling in favor of defendant.



                                     11
               Case: 11-11036        Date Filed: 07/31/2012        Page: 12 of 19

Id. at 24–27. Thus, the District Court found that Bank of America was not liable

for the amount withdrawn from Merisier’s account.

       On appeal, Merisier contends that the District Court erred in finding that

Bank of America did not violate any provision of EFTA. In this respect, Merisier

argues that the District Court applied the wrong burden of proof to her at trial,

contending that, under EFTA, Bank of America bore the burden to demonstrate

the transfers were authorized. Essentially, she maintains that the District Court’s

finding that the subject transactions were authorized was clearly erroneous. She

contends the District Court mistakenly considered the following factors because

they were mischaracterized by the trial judge or irrelevant: (a) evidence of a

scheme to defraud; (b) ostensible evasion of cash-deposit reporting requirements;

and (c) the source of the deposits to Merisier’s account.7

       7
           Merisier also argues that the District Court erred by failing to find an EFTA violation
based on a request for documents used in the bank’s investigation. We reject this argument out
of hand. She contends that Bank of America violated EFTA when, “upon request of the
consumer,” it failed to “promptly deliver . . . all documents which the financial institution relied
on to conclude that such error did not occur.” 15 U.S.C. § 1693f(d). Merisier testified that she
requested in writing the documents upon which Bank of America found no error on her account.
At trial, she produced no evidence of such a request and admitted that she did not keep a copy of
her letter requesting the documents. Apparently, that letter was included with her complaint, but
was never produced at trial or admitted into evidence. The District Court found that Merisier did
not request the documents. Inasmuch as the District Court based its finding on the evidence
adduced at trial, the District Court did not err in concluding that Merisier had not requested the
documents. We give due regard to the District Court’s credibility determination in impliedly
rejecting Merisier’s trial testimony. See In re Chalik, 748 F.2d 616, 619 (11th Cir. 1984) (“[T]he
trial judge is best able to assess the credibility of the witnesses before him and thus the
evidentiary content of their testimony.”). And the District Court did not err in refusing to

                                                12
               Case: 11-11036       Date Filed: 07/31/2012   Page: 13 of 19

                                             II.

       Merisier believes that Bank of America did not do what EFTA required it to

do with respect to transactions she claimed were in error because they were

unauthorized. EFTA, in turn, requires banks to follow one of two paths in

response to such an alleged error on an account: (1) to investigate and correct the

error if an unauthorized transfer has occurred, or (2) to investigate and inform the

customer that no error occurred if the transfer was authorized by the customer.

The bank followed the steps of path (2) after it determined that Merisier had in

fact authorized the transactions at issue. Merisier thinks the bank ought to have

followed path (1) because she insists to this day that the disputed transactions

were unauthorized. She thinks the District Court improperly forced her to prove

the bank ought to have followed path (1) and found for the bank when she did not.

       The District Court’s fact findings, however, foreclose Merisier’s position.

The District Court found that the bank complied with EFTA because the disputed

transactions were authorized—they were an attempt to defraud the bank. Merisier

has advanced no reason why the District Court’s findings were clearly erroneous.

We therefore have no occasion to disturb the District Court’s conclusion that Bank

of America did not violate EFTA.


consider matters not in evidence.

                                             13
               Case: 11-11036         Date Filed: 07/31/2012          Page: 14 of 19

                                                  A.

       Various EFTA provisions govern the transactions at issue. EFTA applies to

“any transfer of funds . . . which is initiated through an electronic terminal . . . so

as to . . . authorize a financial institution to debit or credit an account,” such as

ATM and PIN-based point-of-sale cash withdrawals. 15 U.S.C. § 1693a(7).

When a customer believes that an ATM withdrawal was unauthorized and thus in

error, and notifies her bank, the bank has a duty to “investigate the alleged error,

determine whether an error has occurred, and report or mail the results of such

investigation and determination to the consumer within ten business days.” Id.

§ 1693f(a). The bank must correct any detected error within one business day

after such determination. Id. § 1693f(b)–(c).8 A bank that does not so comply

may be liable to the customer for damages.9


       8
         Correction is subject to the consumer’s limited liability for “unauthorized transfers”
under § 1693g. 15 U.S.C. § 1693f(b). Section 1693g provides as follows:

       A consumer shall be liable for any unauthorized electronic fund transfer . . . only
       if the card . . . utilized for such transfer was an accepted card . . . and if the issuer
       of such card . . . has provided a means whereby the user of such card . . . can be
       identified as the person authorized to use it . . . .

Id. § 1693g(a). If these conditions are met, EFTA limits customer liability to the lesser of
$50 or the amount withdrawn before the customer alerted the bank to unauthorized
transactions. Id. § 1693g(a)(1)–(2).
       9
          A bank that violates EFTA “is liable to such consumer in an amount equal to the sum
of any actual damage sustained by such consumer as a result of such failure [and,] in the case of
an individual action, an amount not less than $100 nor greater than $1,000.” 15 U.S.C.

                                                   14
               Case: 11-11036       Date Filed: 07/31/2012       Page: 15 of 19

       A withdrawal does not become an “error” simply because a customer later

disputes it—particularly when the error was manufactured as part of a fraudulent

scheme. EFTA defines an “error,” for purposes relevant to this case, as “an

unauthorized electronic fund transfer.” Id. § 1693f(f)(1). An unauthorized

electronic fund transfer is an electronic transfer initiated by a third party without

actual authority to do so and from which the customer derives no benefit. Id.

§ 1693a(12). EFTA, however, excludes two pertinent classes of transactions from

this definition: those (A) “initiated by a person other than the consumer who was

furnished with the card, code, or other means of access to such consumer’s

account by such consumer,” unless the customer alerts her bank that the transferor

is no longer authorized to make transfers; and those (B) “initiated with fraudulent

intent by the consumer or any person acting in concert with the consumer.” Id.

“In any action which involves a consumer’s liability for an unauthorized electronic


§ 1693m(a)(1)–(2)(A). If a court finds that

       (1) the financial institution did not provisionally recredit a consumer’s account
       within . . . [ten days] and the financial institution
               (A) did not make a good faith investigation of the alleged error, or
               (B) did not have a reasonable basis for believing that the
               consumer’s account was not in error; or
       (2) the financial institution knowingly and willfully concluded that the consumer’s
       account was not in error when such conclusion could not reasonably have been
       drawn . . . ,

then the court may award treble damages. Id. § 1693f(e).

                                               15
             Case: 11-11036     Date Filed: 07/31/2012    Page: 16 of 19

fund transfer, the burden of proof is upon the financial institution to show that the

electronic fund transfer was authorized.” Id. § 1693g(b).

                                          B.

      It is irrelevant whether the District Court improperly placed on Merisier the

burden to prove that the transactions were unauthorized. Although EFTA may

place the burden on banks to show that claims are unauthorized before denying

claims, see id., Merisier’s transactions were authorized as a matter of fact. The

District Court did not find for Bank of America because Merisier had failed to

prove that the transactions were unauthorized. Rather, the District Court, as the

trier of fact, merely determined that the greater weight of the evidence showed that

the transactions were authorized. In short, because the District Court found that

the withdrawals were authorized as part of a fraudulent scheme, Bank of America

effectively carried its burden under § 1693g(b) to show that the withdrawals at

issue were authorized.

      Based on the District Court’s finding, Bank of America was not liable for

the withdrawals for at least one of two reasons. Merisier furnished the means of

access to her account voluntarily, either as a willing participant in a fraudulent

scheme or as one duped by Jeanty; Merisier admitted the information could not

have fallen into Jeanty’s hands by mistake or accident. First, therefore, Merisier

                                          16
               Case: 11-11036       Date Filed: 07/31/2012      Page: 17 of 19

furnished Jeanty with access to her account without notifying Bank of America

that she did not intend him to withdraw funds. See id. § 1693a(12)(A).

Alternatively, Merisier collaborated with Jeanty, which would have brought the

disputed transactions squarely under § 1693a(12)(B), which excludes transfers

“initiated with fraudulent intent by the consumer or any person acting in concert

with the consumer.” Either way, EFTA’s error-correction protocols did not apply

to these transactions.10

       On appeal, Merisier has advanced no reason to disturb the District Court’s

findings. That the transactions were authorized is a factual determination that we

will reverse only for clear error. See Proudfoot Consulting Co. v. Gordon, 576
F.3d 1223, 1230 (11th Cir. 2009). “A finding is clearly erroneous ‘when although

there is evidence to support it, the reviewing court on the entire evidence is left

with the definite and firm conviction that a mistake has been committed.’”

Newmann v. United States, 938 F.2d 1258, 1262 (11th Cir. 1991) (quoting

Anderson v. City of Bessemer City, 470 U.S. 564, 573, 105 S. Ct. 1504, 1511, 84
L. Ed. 2d 518 (1985)). Merisier has failed to make such a showing; her arguments

       10
           Rather, Bank of America promptly complied with the EFTA provisions that did apply
to Merisier’s claims. Bank of America “investigate[d] the alleged error, determine[d] whether an
error ha[d] occurred, and . . . mail[ed] the results of such investigation and determination to
[Merisier] within ten business days.” 15 U.S.C. § 1693f(a). The bank also “deliver[ed] . . . to
[Merisier] an explanation of its findings within 3 business days after the conclusion of its
investigation.” Id. § 1693f(d).

                                              17
               Case: 11-11036        Date Filed: 07/31/2012       Page: 18 of 19

focus on her perception that the District Court erroneously required her to prove

that the withdrawals were unauthorized. It is thus undisputed that substantial

evidence supports the District Court’s finding that the transactions were

authorized. See id. We are thus left with no “definite and firm conviction that a

mistake has been committed.” Id. The District Court therefore did not err in

finding that the transactions were authorized and, consequently, that Bank of

America had not violated EFTA.11

                                               III.

       For the foregoing reasons, we conclude that the District Court did not err by

denying Merisier’s EFTA claims against Bank of America. Accordingly, the

judgment of the District Court is



       11
           We reject Merisier’s argument that District Court premised its factual conclusions on
irrelevant information. According to Merisier, the District Court ought not to have considered
evidence suggesting a scheme to defraud, evidence suggesting the skirting of cash-deposit
reporting requirements, or evidence raising suspicions about the source of the funds in Merisier’s
account. These facts are all relevant because they suggest the withdrawals were authorized. See
Fed. R. Evid. 401 (“Evidence is relevant if: (a) it has any tendency to make a fact more or less
probable than it would be without the evidence; and (b) the fact is of consequence in determining
the action.”). Thus, Merisier has failed to show error on the District Court’s part for considering
such evidence. See United States v. Vincent, 648 F.2d 1046, 1051 (5th Cir. 1981) (“The trial
judge has broad discretion as to relevance and materiality of evidence, and his rulings regarding
such will not be disturbed on appeal absent a clear showing of an abuse of discretion.”).
        We also reject Merisier’s argument that, essentially, the District Court’s findings were
erroneously colored by Bank of America’s investigation, which Merisier believes was
unsatisfactory. The District Court’s findings, however, were based on an allegedly insufficient
investigation. If this investigation was too cursory, further development of this case has yielded
only additional evidence of fraud.

                                                18
         Case: 11-11036       Date Filed: 07/31/2012      Page: 19 of 19

AFFIRMED.12




12
     Merisier’s remaining arguments are without merit and warrant no discussion.

                                         19